Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-4, 7, 10, 12-15, 18-20, 24-27, and 29-33 are pending.
Claims 2, 13, 19, and 25 have been amended.
Claims 1, 5, 6, 8, 9, 11, 16, 17, 21-23, and 28 were previously cancelled. 

Response to Arguments
Applicant's arguments filed March 24, 2022, with regards to Section 101 have been fully considered, and are not persuasive. Applicant also arguments that the claims are "directed to using a specific technique” to solve a technological problem arising in computer networks. However, the Federal Circuit has explained that the "realm of abstract ideas" includes "collecting information, including when limited to particular content." Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir.2016) (collecting cases).  
With regards to the argument that the claims are directed to a specific improvement over prior art techniques, via at least the receiving of current member certification information without human intervention, automatically capturing a screenshot of a website, parsing the current member certification information, and automatically transmitting a message, it is noted the technological improvement provided by the present claims is the automation of a process previously performed by humans.  In Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., No. 2016-2684, slip op. at *9 (Fed. Cir. Jan. 23, 2018), as cited by Applicant, the claims recited a specific improvement over prior systems, resulting in an improved user interface for electronic devices, particularly those with small screens. No such technologic improvement is found in the present claims.  The present claims, on the other hand, lack an inventive technologic concept, as the claims simply cover the automation of the abstract idea, which can be performed by a generic computer. Although “a computer may be more efficient or less error-prone than a human, mere automation through a generic computer” is insufficient for eligibility.  See Voxathon LLC v. Alpine Elecs. Of America, Inc., No. 2:15-cv00562, Op. at 8-9 (E.D. Tex. Jan. 21, 2016). The inclusion of a generic computer to automate activity or behavior that has long existed does not suffice to meaningfully restrict the claims from preempting the abstract idea. Id. See also Every Penny Counts, Inc. v. Wells Fargo Bank, N.A., No. 8:11-cv2826, 2014 WL 4540319, at *5 (M.D. Fla. Sept. 11, 2014); KomBea Corp. v. Noguar LC, No. 2:13-CV-957, 2014 WL 7359049, at *1, 7 (D. Utah Dec. 23, 2014); and Am. Well Corp. v. Teladoc, Inc., No. 1:15-cv-12274, Op. at 10, 16–17 (D. Mass. June 13, 2016). 
The addition of logic for interacting with a website in this case specify what information in it is desirable to gather, analyze, and display, including by "deploying a script file"; but they do not include any requirement for performing the claimed functions of gathering, analyzing, and displaying in by use of anything but conventional, generic technology. See Electric Power Group, LLC v. ALSTOM SA, 830 F. 3d 1350, 1356 (CAFC 2016). See also paragraph [0130] of U.S. Patent Application Publication No. 2017/0279614 to Mercury et al.
With regards to the remaining section 103 arguments, the arguments are moot as they do not apply to the new rejections necessitated by the amendments to the claims, in view of the newly cited U.S. Patent Application Publication No. 2017/0279614 to Mercury et al., which was previously cited on another PTO-892.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 2-4, 6, 7, 10, 12-15, 18-20, 24-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 13, 22 and 25 are substantially parallel in nature to claim 2. Accordingly, claims 2, 13, 22 and 25 are rejected as being directed towards ineligible subject matter based upon the same analysis. Representative claim 2 recites a process to “receive certification information for a member; search for the member certification information …; determine, based on a match of the member certification information …, a member credential; …; submit the member credential to the website of the certifying organization …; receive, for the member, current member certification information …, the current member certification information comprising an identifier of the member, a name of the certifying organization, and an expiration date of member certification; automatically capture a screenshot of the website of the certifying organization; outputting the current member certification information to provide a visual record; parse the current member certification information … to store data pertinent to a current member certification status …; compare the expiration date of member certification to a current date; determine, based on the comparison of the expiration date of member certification to the current date, the current member certification status; determine that the current member certification status is different from a member certification status previously stored; and automatically transmit, in response to the determination that the current member certification status is different from the member certification status previously stored …, a message including at least the current member certification status”. The claim as a whole is directed to “certification verification process”, which is an abstract idea because it is a method of organizing human activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The “certification verification process” is considered to be is a method of organizing human activity because the claim steps cover processes regularly done by humans over the phone or on the computer.
This judicial exception is not integrated into a practical application. In particular, claims 2, 13, 22 and 25 recite the following additional elements: a processor and a computer readable medium comprising executable instructions, update provider logic for interacting with a website by deploying script and submitting data according to the logic from the script file, and data maintained in a member certification database. In this case, the additional elements individually or in combination do not integrate the exception into a practical application. The additional elements amount to merely reciting the words ‘‘apply it’’ or “automate it” (or an equivalent such as “automatically” or “without human intervention”) with the judicial exception, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  In particular, claim 2 is an instruction to automatically perform the verification processes described in the background of the specification using the claimed additional elements. “Applying Mayo/Alice step one, we agree with the district court that the claims of the asserted patents are drawn to the abstract idea of 1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data in a memory. The concept of data collection, recognition, and storage is undisputedly well-known. Indeed, humans have always performed these functions.” Content Extraction and Transmission v. Wells Fargo Bank, 776 F.3d 1343, 1347 (Fed. Cir. 2014).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 2, 13, 22 and 25 are directed to an abstract idea.
Claims 2, 13, 22 and 25 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements individually and in combination recite well-understood, routine, and conventional activity; are merely being used to apply the abstract idea to a technological environment. As noted in Content Extraction and Transmission v. Wells Fargo Bank, “The concept of data collection, recognition, and storage is undisputedly well-known”. In addition, the courts have repeatedly and routinely pointed out that the “automatically” performing routine tasks “without human intervention” in the claims amounts to an effort to “automate or otherwise make more efficient" traditional methods or techniques that does not render them patent-eligible. See Voxathon LLC v. Alpine Elecs. Of America, Inc., No. 2:15-cv00562, Op. at 8-9 (E.D. Tex. Jan. 21, 2016). The inclusion of a generic computer to automate activity or behavior that has long existed does not suffice to meaningfully restrict the claims from preempting the abstract idea. Id. See also Every Penny Counts, Inc. v. Wells Fargo Bank, N.A., No. 8:11-cv2826, 2014 WL 4540319, at *5 (M.D. Fla. Sept. 11, 2014); KomBea Corp. v. Noguar LC, No. 2:13-CV-957, 2014 WL 7359049, at *1, 7 (D. Utah Dec. 23, 2014); and Am. Well Corp. v. Teladoc, Inc., No. 1:15-cv-12274, Op. at 10, 16–17 (D. Mass. June 13, 2016). The addition of logic for interacting with a website in this case specify what information in it is desirable to gather, analyze, and display, including by "deploying a script file"; but they do not include any requirement for performing the claimed functions of gathering, analyzing, and displaying in by use of anything but conventional, generic technology. See Electric Power Group, LLC v. ALSTOM SA, 830 F. 3d 1350, 1356 (CAFC 2016). See also paragraph [0130] of U.S. Patent Application Publication No. 2017/0279614 to Mercury et al. Accordingly, claims 2, 13, 22 and 25 are ineligible.
Dependent claims 3, 4, 7, 10, 12, 14, 15, 18-20, 24, 26, 27, and 29-33 merely further limit the abstract idea and are thereby considered to be ineligible.
Dependent claims 3 and 14 further limits the abstract idea of “certification verification process” by introducing the element of the current member certification status is at least one of valid, active, expired, or includes a discrepancy; and the current member certification information further comprises at least one of an address, adverse actions, or disciplinary actions, which does not include meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Rather, the storage of data is limited to a particular type of known technology generally.  Therefore, dependent claims 3 and 14 are also non-statutory subject matter.
Dependent claim 4 further limits the abstract idea of “certification verification process” by introducing the element of add the data pertinent to the current member certification status to a blockchain distributed ledger, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Rather, the storage of data is limited to a particular type of known technology generally.  Therefore, dependent claim 4 is also non-statutory subject matter. 
Dependent claim 7 and 15 further limit the abstract idea of “certification verification process”  by introducing the element of the current member certification status includes at least one of normal expiration, disciplinary action, administrative action, revocation, or pre-expiration, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 7 and 15 are also non-statutory subject matter.
Dependent claims 10 and 18 further limits the abstract idea of “certification verification process” by introducing the creating, using blockchain technology, a distributed ledger including the member certification information for all members, thereby creating an unalterable audit log of all processed verifications, which does not include meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 10 and 18 are also non-statutory subject matter. 
Dependent claims 12 and 20 further limits the abstract idea of “certification verification process” by introducing the element of creating a comma separated values file for bulk uploads, which does not include meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 12 and 20 are also non-statutory subject matter. 
Dependent claim 19 further limits the abstract idea of “certification verification process” by introducing the element of the distributed ledger providing a globally searchable database of individuals and their licenses that outputs a verification stored in the blockchain, which does not include meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 19 are also non-statutory subject matter.
Dependent claim 24 further limits the abstract idea of “certification verification process” by introducing the element of intelligently parse different identifiers of the member and match the different identifiers to reduce false negatives which does not include meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 24 are also non-statutory subject matter.
Dependent claim 26 further limits the abstract idea of “certification verification process” by introducing the element of the expiration date of member certification is after the current date, and determining that the current member certification status is valid, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 26 are also non-statutory subject matter.
Dependent claim 27 further limits the abstract idea of “certification verification process” by introducing the element of the expiration date of member certification is before the current date, and determining that the current member certification status is invalid, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 27 are also non-statutory subject matter.
Dependent claim 29 further limits the abstract idea of “certification verification process” by introducing the element of parsing the current member certification information to capture the data pertinent to the current member certification status maintained by the certifying organization by extracting at least one of a class, an identifier, an element, an attribute, or a sequence of various selectors of the current member certification information, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 29 are also non-statutory subject matter.
Dependent claim 30 further limits the abstract idea of “certification verification process” by introducing the element of aggregating structured and unstructured current member certification information for the member from a plurality of websites of a plurality of certifying organizations without human intervention, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 30 are also non-statutory subject matter.
Dependent claim 31 further limits the abstract idea of “certification verification process” by introducing the element of re-submitting the member credential to the website of the certifying organization at a predetermined time interval, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 31 are also non-statutory subject matter.
Dependent claim 32 further limits the abstract idea of “certification verification process” by introducing the element of determining determine a pre-expiration status by comparing the current date to a pre-expiration date, wherein the pre-expiration date is based on a predetermined time period before the expiration date of the member certification, and outputting, based on the determined pre-expiration date, an alert, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 32 are also non-statutory subject matter.
Dependent claim 33 further limits the abstract idea of “certification verification process” by introducing the element of the current member certification information is output on the website of the certifying organization, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 33 are also non-statutory subject matter.
Dependent claims 3, 4, 7, 10, 12, 14, 15, 18-20, 24, 26, 27, and 29-33 further recite the additional elements of a blockchain distributed ledger, and a globally searchable database, which does not include meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Accordingly, claims 3, 4, 7, 10, 12, 14, 15, 18-20, 24, 26, 27, and 29-33 are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7, 13-15, 24-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0178130 to Botz et al. in view of U.S. Patent Application Publication No. 2012/0216253 to Cahn, U.S. Patent Application Publication No. 2008/0282160 to Tonnison et al., and U.S. Patent Application Publication No. 2017/0279614 to Mercury et al. 
With regards to claims 1, 13 and 25, Botz et al. teaches:
processor (paragraph [0028], “The computer system 100 contains one or more general-purpose programmable central processing units (CPUs) 101A, 101B, 101C, and 101D, herein generically referred to as the processor 101.”); and a computer readable medium comprising executable instructions that, when executed (paragraph [0029], “The main memory 102 is a random-access semiconductor memory, storage device, or storage medium for storing or encoding data and programs. In another embodiment, the main memory 102 represents the entire virtual memory of the computer system 100, and may also include the virtual memory of other computer systems coupled to the computer system 100 or connected via the network 130.”), cause the system to: 
receive certification information for a member (paragraph [0030], “The main memory 102 stores or encodes a service 150, groups 151, group membership requirements 152, group communication data 153, a verifier 154, a digital certificate for a service 156, and a person database 158.”); 
search for the member certification information in a member certification database (paragraph [0125], “Control then continues to block 1225 where the verifier 154 determines whether the clear text GUID 852 in all of the found record(s) (found by block 1220) in the person database 158 match the decrypted clear text GUID (previously decrypted at block 1220, as described above).”); 
determine, based on a match of the member certification information in the member certification database, a member credential (paragraph [0125], “If the determination at block 1225 is true, then the clear text GUID 852 in all of the found record(s) in the person database 158 match the decrypted clear text GUID, so control continues to block 1230 where the verifier 154 determines whether all of the attributes in the found records in the person database meet all of the group membership requirements.”); 
…;
submit the member credential to the website of the certifying organization … (paragraph [0102], “In an embodiment, the verifier 154 investigates the proof of attributes by comparing the proof of attributes to the physical characteristics of the user who has personally and physically appeared.”; paragraph [0115], “Control then continues to block 1130, where (in response to the receipt of the clear text GUI 190, the encrypted GUID 198, the digital certificate for a person 199, the digital certificate for a service 156, and the group identifier from the service 150), the verifier 154 determines whether the digital certificate for a person 199 and the digital certificate for a service 156 are valid and determines whether the user meets the group membership requirements 152 for the group that is identified by the received group identifier, as further described below with reference to FIG. 12.”); 
receive, for the member, current member certification information from the website of the certifying organization without human intervention (paragraph [0031], “In various embodiments, the groups 151 may be implemented as email distribution lists, forums, web pages, instant messaging functions, shared documents, chat rooms or sessions, virtual reality communities, simulations, video conferencing systems, games, or any other system for transferring information.”; paragraph [0116], “If the determination of block 1130 is true, then the digital certificate for a person 199 is valid, the digital certificate for a service 156 is valid, and the proven attribute values for the user meet the group membership requirements 152 of the group 151, so control continues to block 1135 where the verifier 154 sends authorization message to the service 150.”), …; 
…
parsing the current member certification information … to store data pertinent to a current member certification status maintained by the certifying organization in the member certification database (paragraph [0030], “The main memory 102 stores or encodes a service 150, groups 151, group membership requirements 152, group communication data 153, a verifier 154, a digital certificate for a service 156, and a person database 158.”; paragraph [0100], “In response to the receiving, the verifier 154 investigates the proof of the attributes. In an embodiment, the verifier 154 investigates the proof of the attributes by sending the proof of attributes to the purported source or issuer and receiving a response from the source or issuer that either states the proof of attributes are valid or not valid.”; paragraph [0101], “Examples of requirements specified by documentation standards include the dimensions, format, and type of content in the proof of attributes, such as the location of information within the proof of attributes, the font used by text printed on the proof of attributes, required signatures, the format and content of seals (raised or non-raised), holograms, the format and content of magnetic strips, or any portion, multiple, or combination thereof.”; paragraph [0121], “If the output of the cryptographic decryption cipher or process matches the public key 605 and the service identifier 610 and the current time and date is within the validity time period 615, then the digital certificate for the service 156 is valid.”);
compare the expiration date of member certification to a current date (paragraph [0121], “If the output of the cryptographic decryption cipher or process matches the public key 605 and the service identifier 610 and the current time and date is within the validity time period 615, then the digital certificate for the service 156 is valid.”); 
determine, based on the comparison of the expiration date of member certification to the current date, the current member certification status, is valid (paragraph [0121], “If the output of the cryptographic decryption cipher or process matches the public key 605 and the service identifier 610 and the current time and date is within the validity time period 615, then the digital certificate for the service 156 is valid.”); 
determine that the current member certification status is different from a member certification status … in the member certification database (paragraph [0126], “If the determination at block 1230 is true, then all of the attributes in the found records in the person database meet all of the group membership requirements, so control continues to block 1299 where the logic of FIG. 12 returns an indication of true to the invoker of the logic of FIG. 12, indicating that the digital certificate for the service 156 is valid, the digital certificate of the person 199 is valid, and that the values of the user's attributes meet all of the group membership requirements 152 necessary to become a member of the group 151.”); and 
automatically transmit, …, a message including at least the current member certification status (paragraph [0076], “The user interface 300-2 includes a displayed message 310-2, which presents the membership requirements 152-1 (FIG. 2) of the group 151-1 (FIG. 2), which the attributes of the user 305-3 meet, but the attributes of the user 305-2 do not meet.”; paragraph [0108], “Control then continues to block 1032 where the verifier 154 sends an acceptance message to the client computer system 132, indicating that the proof of attributes are valid and have been accepted. The controller 196 receives the acceptance message and optionally displays or presents it via the I/O device 182.”; paragraph [0122], “If the output of the cryptographic decryption cipher or process does not match the public key 705 and the user identifier 710 or the current time and date is not within the validity time period 715, then the digital certificate for the person 199 is not valid.”; and paragraph [0126], “If the determination at block 1230 is true, then all of the attributes in the found records in the person database meet all of the group membership requirements, so control continues to block 1299 where the logic of FIG. 12 returns an indication of true to the invoker of the logic of FIG. 12, indicating that the digital certificate for the service 156 is valid, the digital certificate of the person 199 is valid, and that the values of the user's attributes meet all of the group membership requirements 152 necessary to become a member of the group 151.”).
While Botz et al. teaches receiving credential verification data transfers (paragraph [0031]), Botz et al. fails to explicitly teach receiving a name of the certifying organization, and an expiration date of member certification or checking current statuses versus previously stored statuses, though Botz et al. does teach tracking validity periods.  However, Cahn teaches receiving the current member certification information comprising an identifier of the member, a name of the certifying organization, and an expiration date of member certification (paragraph [0030], “The information is then vetted (to a greater or lesser degree, depending on the situation) and upon confirmation, the CA issues an OC with a unique serial number to the requesting organization, where that number is then included in its OC and every issued MC. An identification of the specific “member” associated with MC 10 (the individual/company of the website being visited by the user) is included as member element 16 in MC 10.”; paragraph [0031], “FIG. 2 includes an exemplary listing of MC 10, with line 1 corresponding to website identification element 12. Importantly, line 2 of the listing includes the expiration date of this specific MC, where as noted above it is important that the information in an MC not become “stale”, and an expiration date is included to further ensure the authenticity of the certified information. The following two lines embody organization identification element 14, including both the name of the issuing organization (here, Yale University) and a specific, unique serial number issued to Yale University by the overseeing CA. Line 5 of the listing includes an identified of the specific “member” associated with MC 10, included as element 16 in the diagram of FIG. 1.”);
determine that the current member certification status is different from a member certification status previously stored in the member certification database (paragraph [0057], “In either case, once the OC public key is extracted, the expiration date of OC 20 is checked against the current time and date (step 140). If the time period has passed (or not yet started), an error is reported (step 150) and processing is halted, with no information displayed to the user other than an error message.”); and 
automatically transmit, in response to the determination that the current member certification status is different from the member certification status previously stored in the member certification database, a message including at least the current member certification status (paragraph [0057], “The organization can be notified at this point that an unscrupulous individual is attempting to use a membership certificate created for another individual.”; paragraph [0061], “It is also possible to include a “check” of revoked OCs during the verification process. For example, a CA may wish to revoke the OC of a specific organization. In that case, the CA wants to ensure that all MCs issued by the “bad” organization are voided. In this case, the user's browser extension would query the CA for its certificate revocation list (CRL). It may be that the OC is checked by recursing up the chain of CAs (if there are multiple CAs present) from the initial/issuing CA to the root. This allows for all of the OCs issued by a “bad” CA to be revoked at once.”)
This part of Cahn is applicable to the system of Botz et al. as they both share characteristics and capabilities, namely, they are directed to storing and gathering data from remote sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of credential data gathering as disclosed by Botz et al. to include the method of gathering certificate associated data as disclosed by Cahn. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to Botz et al. in order to provide a necessary degree of vetting depending on the situation (see paragraph [0030] of Cahn).
While Botz et al. generally teaches that data may be retrieved through web pages, modified Botz et al. fails to explicitly teach automatically capture a screenshot of the website of the certification organization. However, Tonnison et al. teaches automatically capturing a screenshot of the website of the certification certifying organization outputting the current member certification status information to provide a visual record (paragraph [0031], “This knowledge gathering technology can be used to automatically generate continuous screen shots of the above mentioned computer program or system after the initial input, thus eliminating the tedious manual capturing process. The recorded log can be converted to a template that can be used to enable automatic screen capturing of similar accounts, items, and forms of the targeted computer program”); and 
parsing the current member certification information to capture data pertinent to a current member certification status maintained by the certifying organization (paragraph [0078], “The function of the Image Exporting Module 206 is to convert the intermediate format into an image stream that has graphic format acceptable to a destination file(s). The image stream is saved to the destination file(s) via an export utility tool. It should be noted to those skilled in the art that these functions can also be activated by voice command(s) or the combinations of keystroke(s)/mouse-click(s) and voice command(s).”; paragraph [0104], “In addition to exporting screen shots to the destination file, other information may be added to the destination file, such as time/date stamps, digital signatures, metadata, user-entered comments, encrypted data, processed screen captures and the like.”).
This part of Tonnison et al. is applicable to the system of modified Botz et al. as they both share characteristics and capabilities, namely, they are directed to storing and gathering data from remote sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of credential data gathering as disclosed by modified Botz et al. to include the method of automatic screenshotting as disclosed by Tonnison et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Botz et al. in order to eliminating the tedious manual capturing process (see paragraph [0031] of Tonnison et al.).
While Botz et al. generally teaches that data may be retrieved through web pages, modified Botz et al. fails to explicitly teach loying a script file that includes logic for interacting with the website. However, Mecury et al. teaches
update provider logic for interacting with a website of a certifying organization by deploying a script file that includes logic for interacting with the website of the certifying organization (paragraph [0020], “After issuance of a new digital credential by an authorized issuer, the digital credential platform server may store the digital credential and initiate communication with the associated template owner and/or the digital credential receiver. This, in various embodiments described herein, digital credentials issued via a digital credential platform server may be associated with one or more separate providers, issuers, and/or receivers, as well as one or more credential endorsers. After the issuance of a digital credential, the digital credential platform server may further verify, track, and update digital credentials based on additional data received from one or more of these various entities.”; paragraph [0033], “Server 202 may be configured to run one or more server software applications or services, for example, web-based or cloud-based services, to support content distribution and interaction with client devices 206. Users operating client devices 206 may in turn utilize one or more client applications (e.g., virtual client applications) to interact with server 202 to utilize the services provided by these components.”; paragraph [0130], “Furthermore, embodiments may be implemented by hardware, software, scripting languages, firmware, middleware, microcode, hardware description languages, and/or any combination thereof. When implemented in software, firmware, middleware, scripting language, and/or microcode, the program code or code segments to perform the necessary tasks may be stored in a machine readable medium such as a storage medium. A code segment or machine-executable instruction may represent a procedure, a function, a subprogram, a program, a routine, a subroutine, a module, a software package, a script, a class, or any combination of instructions, data structures, and/or program statements.”); 
submit the member credential to the website of the certifying organization according to the logic from the script file (paragraph [0021], “Following the issuance of digital credentials, the digital credential platform server may intiate and/or receive interactions with digital credential receivers, digital credential template owners, digital credential issuers, and various additional systems, relating to the issued digital credentials. For example, digital credential platform server may provide functionality for receivers to accept or reject digital credentials, and shared digital credentials via various communication media and platforms.”; paragraph [0130], “Furthermore, embodiments may be implemented by hardware, software, scripting languages, firmware, middleware, microcode, hardware description languages, and/or any combination thereof. When implemented in software, firmware, middleware, scripting language, and/or microcode, the program code or code segments to perform the necessary tasks may be stored in a machine readable medium such as a storage medium. A code segment or machine-executable instruction may represent a procedure, a function, a subprogram, a program, a routine, a subroutine, a module, a software package, a script, a class, or any combination of instructions, data structures, and/or program statements.”); 
parse the current member certification information according to the logic from the script file to store data pertinent to a current member certification status maintained by the certifying organization in the member certification database (paragraph [0021], “In responses to a request for data metrics and/or analysis from a client device, the digital credential platform server may determine a subset of digital credentials associated with the request, and then transmit data relating to the subset of digital credentials, including data metrics such as the issue date, status, and expiration date of the digital credentials, the issuing and providing entities, and metrics relating to acceptances, shares, views, etc.”; paragraph [0044], “For example, accounts may be created in an accounts data store 302 for individual end users, supervisors, administrator users, and entities such as companies or educational institutions. Account data may include account types, current account status, account characteristics, and any parameters, limits, restrictions associated with the accounts.”; paragraph [0099], “Such additional data may include, for example, as issue date for the digital credential, an (optional) expiration date for the digital credential, and/or user-specific evidence which may be embedded or provided as links that provides additional supporting documentation (e.g., transcripts, diplomas, scanned assignments or exam documents, certification letters, reference letters, licenses, identification documents, signed certificates of completion, etc.).”; paragraph [0117], “Finally, in step 1105, the platform server 610 may receive data from an internal process, for example, a data monitoring/auditing process configured to monitor expiration dates of issued credential and trigger an update or renewal process when an expiration data occurs.”; paragraph [0130], “Furthermore, embodiments may be implemented by hardware, software, scripting languages, firmware, middleware, microcode, hardware description languages, and/or any combination thereof. When implemented in software, firmware, middleware, scripting language, and/or microcode, the program code or code segments to perform the necessary tasks may be stored in a machine readable medium such as a storage medium. A code segment or machine-executable instruction may represent a procedure, a function, a subprogram, a program, a routine, a subroutine, a module, a software package, a script, a class, or any combination of instructions, data structures, and/or program statements.”);
This part of Mercury et al. is applicable to the system of modified Botz et al. as they both share characteristics and capabilities, namely, they are directed to storing and gathering data from remote sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of credential data gathering as disclosed by modified Botz et al. to include the method of software scripts for accessing websites as disclosed by Mercury et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Botz et al. in order to provide processing for publishing, verifying, and tracking the sets of technical skills and proficiencies that individuals have obtained through many traditional and alternative sources (see paragraph [0001] of Mercury et al.).

With regards to claims 3 and 14, Botz et al. teaches: the current member certification status is at least one of valid, active, expired, or includes a discrepancy (paragraph [0052], “In an embodiment, a GUID is a reference number that is unique in the context of the controller 196 or the service 150 that generates the GUID.”; paragraph [0100], “Control then continues to block 1010 where the verifier 154 receives the public key of the user, the clear text GUID, and the proof of attributes.”; paragraph [0101], “In another embodiment, the verifier 154 investigates the proof of attributes by sending a request to the purported source, issuer, or creator of the proof of attributes, receiving a documentation standard from the source, issuer, or creator, and comparing the proof of attributes to the documentation standard.”; paragraph [0104], “The verifier 154 then stores the public key of the user into the public key 705, the user identifier into the user identifier 710, the time period during which the digital certificate for a person 199 is valid into the validity period 715, and the generated encrypted digital signature into the digital signature 720.”); and
the current member certification information further comprises at least one of an address, adverse actions, or disciplinary actions (paragraph [0004], “A digital certificate (also called an identity certificate or a public key certificate) is an electronic document that uses a digital signature to bind together a public key with an identity, such as a person's name, organization, and address.”; paragraph [0101], “Examples of requirements specified by documentation standards include the dimensions, format, and type of content in the proof of attributes, such as the location of information within the proof of attributes, the font used by text printed on the proof of attributes, required signatures, the format and content of seals (raised or non-raised), holograms, the format and content of magnetic strips, or any portion, multiple, or combination thereof.”). 

With regards to claims 7 and 15, Botz et al. teaches the current member certification status includes at least one of normal expiration, disciplinary action, administrative action, revocation, or pre-expiration (paragraph [0122], “If the output of the cryptographic decryption cipher or process does not match the public key 705 and the user identifier 710 or the current time and date is not within the validity time period 715, then the digital certificate for the person 199 is not valid.”).

With regards to claim 24, Botz et al. fails to clearly teach intelligent identifier matching. However, Tonnison et al. teaches intelligently parse different identifiers of the member and match the different identifiers to reduce false negatives (paragraph [0130], “This digitized representation of the user's speech is fed into a speech recognition module at step 1203 that takes a determination at step 1204 as to whether the verbal commands issued by the user match a predefined list of DSC verbal commands. If a match is found, the screen is captured at step 1205, then the image(s) is automatically exported to a destination file(s) at step 1206.”). This part of Tonnison et al. is applicable to the system of Botz et al. as they both share characteristics and capabilities, namely, they are directed to storing and gathering data from remote sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of credential data gathering as disclosed by Botz et al. to include the method of identifier matching as disclosed by Tonnison et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to Botz et al. in order to eliminating the tedious manual capturing process (see paragraph [0031] of Tonnison et al.).

With regards to claim 26, Botz et al. teaches wherein the expiration date of member certification is after the current date, and the instructions, when executed, cause the system to determine that the current member certification status is valid (paragraph [0122], “If the output of the cryptographic decryption cipher or process matches the public key 705 and matches the user identifier 710 and the current time and date is within the validity time period 715, then the digital certificate for the person 199 is valid. If the output of the cryptographic decryption cipher or process does not match the public key 705 and the user identifier 710 or the current time and date is not within the validity time period 715, then the digital certificate for the person 199 is not valid.”).

With regards to claim 27, Botz et al. teaches wherein the expiration date of member certification is before the current date, and the instructions, when executed, cause the system to determine that the current member certification status is invalid (paragraph [0122], “If the output of the cryptographic decryption cipher or process matches the public key 705 and matches the user identifier 710 and the current time and date is within the validity time period 715, then the digital certificate for the person 199 is valid. If the output of the cryptographic decryption cipher or process does not match the public key 705 and the user identifier 710 or the current time and date is not within the validity time period 715, then the digital certificate for the person 199 is not valid.”).

With regards to claim 29, Botz et al. teaches wherein the instructions, when executed, cause the system to parse the current member certification information to capture the data pertinent to the current member certification status maintained by the certifying organization by extracting at least one of a class, an identifier, an element, an attribute, or a sequence of various selectors of the current member certification information (paragraph [0079], “In an embodiment, all members of the group possess, have achieved, or are described by the attributes specified by the attribute field 422; i.e., the group membership requirements are identical for all members. Thus, the attributes 422 are not identity information because the attributes 422 do not uniquely identify the members of the group in the same record (membership in a group does not uniquely identify a member). In various embodiments, the attributes 422 specify the acceptable, minimum, and/or maximum age, date of birth, gender, height, weight, nation, state, county, or zip code of residence or domicile, telephone exchange, citizenship, educational attainment, degree, school, driver's license, professional license, certification, criminal record, marital status, credit score, or any other physical or mental attributes, characteristics, licenses, or skills that describe or are associated with a person or user.”).

With regards to claim 30, Botz et al. teaches wherein the instructions, when executed, further cause the system to aggregate structured and unstructured current member certification information for the member from a plurality of websites of a plurality of certifying organizations without human intervention (paragraph [0035], “The verifier 154 stores the results of its verification process in the person database 158, which is further described below with reference to FIG. 8. Examples of documentary evidence include a driver's license card, a birth certificate, a school identification card, a passport, a transcript, a diploma, a certificate, or any other verifiable proof of attributes.”; paragraph [0086], “The example person database 158 includes records 802, 804, 806, 808, 810, 812, 814, 816, 818, 820, 822, 824, 826, 828, 830, 832, and 834, each of which includes a public key of a person 850, a clear text GUID of a person 852, an attribute identifier field 854, a logical operator field 856, a value field 858, and a met flag 860. The values of the public key of a person 850, the clear text GUID of a person 852, the attribute identifier field 854, the logical operator field 856, the reference value field 858, and the met flag 860 are associated with, and correspond to, each other in the same record.”).

With regards to claim 33, Botz et al. teaches the current member certification information is output on the website of the certifying organization (paragraph [0030], “The main memory 102 stores or encodes a service 150, groups 151, group membership requirements 152, group communication data 153, a verifier 154, a digital certificate for a service 156, and a person database 158.”; paragraph [0031], “The service 150 controls access to, and membership in, the groups 151 by users, who send requests and commands to the service 150 and receive responses and data from the service 150 via the client computer system 132 and the network 130. In various embodiments, the groups 151 may be implemented as email distribution lists, forums, web pages, instant messaging functions, shared documents, chat rooms or sessions, virtual reality communities, simulations, video conferencing systems, games, or any other system for transferring information.”).

Claim 4, 10, 18, and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Botz et al. in view of Cahn, Tonnison et al. and Mercury et al. as applied to claim 2, 3, and 13 above, and further in view of U.S. Patent Application Publication No. 2017/0111175 to Oberhauser et al. 
With regards to claim 4, Botz et al. teaches that the data communication system that may include one or more servers for storing content data including data pertinent to the current member certification status (see Figs. 1 and 2, and paragraph [0067]-[0070]), but fails to explicitly teach that the data storage system may include a blockchain or adding the data pertinent to the current member certification status to a blockchain distributed ledger.
However, Oberhauser teaches adding data pertinent to the current member certification status to a blockchain distributed ledger (paragraph [0005], “In some embodiments, a computer-implemented method is provided, comprising acts of: selecting a schema from a plurality of schemas for badges, the schema comprising a plurality of attributes; generating, according to the schema, a badge for use in attesting to an identity of a user, wherein the act of generating comprises: identifying a plurality of values, each value corresponding to an attribute of the plurality of attributes in the schema; generating at least one cryptographic proof for each value of the plurality of values; and identifying a trusted entity for verifying the plurality of values; and publishing the badge to a distributed ledger system.”; paragraph [0064], “In some embodiments, an attribute may include an item of personal data, a name for the item of personal data, and/or relevant metadata.”).
This part of Oberhauser et al. is applicable to the system of modified Botz et al. as they both share characteristics and capabilities, namely, they are directed to storing verifications data from remote sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of credential data gathering as disclosed by modified Botz et al. to include the method of blockchain storage as disclosed by Oberhauser et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Botz et al. as modified by Cahn and Tonnison et al. in order to provide traceable verification data (see paragraph [0030] and [0066] of Oberhauser et al.).

With regards to claims 10 and 18, Botz et al. teaches that the data communication system that may include one or more servers for storing content data including data pertinent to the current member certification status (see Figs. 1 and 2, and paragraph [0067]-[0070]), but fails to explicitly teach that the data storage system may include a blockchain or adding the data to a blockchain distributed ledger. However, Oberhauser et al. teaches creating, using blockchain technology, a distributed ledger including the member certification information for all members (paragraph [0005], “In some embodiments, a computer-implemented method is provided, comprising acts of: selecting a schema from a plurality of schemas for badges, the schema comprising a plurality of attributes; generating, according to the schema, a badge for use in attesting to an identity of a user, wherein the act of generating comprises: identifying a plurality of values, each value corresponding to an attribute of the plurality of attributes in the schema; generating at least one cryptographic proof for each value of the plurality of values; and identifying a trusted entity for verifying the plurality of values; and publishing the badge to a distributed ledger system.”; paragraph [0030], “The inventors have recognized and appreciated that a distributed ledger, such as a blockchain, may be used in applications other than digital currency.”). 
This part of Oberhauser et al. is applicable to the system of modified Botz et al. as they both share characteristics and capabilities, namely, they are directed to storing verifications data from remote sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of credential data gathering as disclosed by modified Botz et al. to include the method of blockchain storage as disclosed by Oberhauser et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Botz et al. as modified by Cahn and Tonnison et al. in order to provide traceable verification data (see paragraph [0030] of Oberhauser et al.).

With regards to claim 19, Botz et al. teaches that the data communication system that may include one or more servers for storing content data including data pertinent to the current member certification status (see Figs. 1 and 2, and paragraph [0067]-[0070]), but fails to explicitly teach that the data storage system may include a blockchain. However, Oberhauser et al. teaches the distributed ledger provides a globally searchable database of members and current member certification statuses stored in the blockchain (paragraph [0062], “In some embodiments, only one or more authorized entities may be allowed to create transactions and thereby cause state changes of the DIR 300. Each transaction may be signed by an entity creating the transaction. In this way, state changes of the DIR 300 may be auditable.”). 
This part of Oberhauser et al. is applicable to the system of modified Botz et al. as they both share characteristics and capabilities, namely, they are directed to storing verifications data from remote sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of credential data gathering as disclosed by modified Botz et al. to include the method of blockchain storage as disclosed by Oberhauser et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Botz et al. as modified by Cahn and Tonnison et al. in order to provide traceable verification data  (see paragraph [0030] of Oberhauser et al.).


Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Botz et al. in view of Cahn, Tonnison et al. and Mercury et al. as applied to claims 2 and 13 above, and further in view of U.S. Patent Application Publication No. 2005/0065981 to Blinn et al.
With regards to claims 12 and 20, Botz et al. teaches the features of claims 2 and 13, but fails to explicitly teach creating a comma separated values file.  However, Blinn et al. teaches creating a comma separated values file for bulk uploads (paragraph [0038], “The search and listing component 305 will return all of the manufacturer's products that fit the criteria. Additionally, the search and listing component 305 enables a manufacturer to export its product specification data from the database 120 for a given product class in a variety of formats, including but not limited to, XLS (Excel spreadsheet), CSV (comma separated value) or XML (Extensible Markup Language) format to its local client computer (e.g., client computer 105 a) for updating.”).
This part of Blinn et al is applicable to the system of modified Botz et al. as they both share characteristics and capabilities, namely, they are directed to data organization and data transfers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Botz et al. to include the CSV formatted bulk downloads as taught by Blinn et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Botz et al. and Tonnison et al. in order to make easy bulk downloading in a format compatible with a plurality of other systems (see paragraphs [0038]-[0042] of Blinn et al.).

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Botz et al. in view of Cahn, Tonnison et al. and Mercury et al. as applied to claims 2 and 13 above, and further in view of U.S. Patent Application Publication No. 10,484,355 to Levy et al.
With regards to claim 31, Botz et al. teaches determining a validity of data and a time for a certificate data, but fails to explicitly teach checking certificate data at a predetermined time interval.  However, Levy et al. teaches causing the system to re-submit the member credential to the website of the certifying organization at a predetermined time interval (col. 5, lines 28-36, “The certificate installation agent may evaluate the digital certificate 106 to periodically determine whether it is expiring or in response to a triggering event. For instance, the certificate installation agent may evaluate a digital certificate 106 at regular time intervals (e.g., every minute, every hour, every day, etc.) to determine whether the digital certificate 106 is set to expire.”). 
This part of Levy et al. is applicable to the system of modified Botz et al. as they both share characteristics and capabilities, namely, they are directed to data organization and data transfers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Botz et al. to include the checks at predetermined time intervals as taught by Levy et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Botz et al. in view of Cahn and Tonnison et al. in order to make proactively ensure valid operations and consistency of data without delaying transactions (see col. 5, lines 28-51 of Levy et al.).

With regards to claim 32, Botz et al. teaches determining a validity of data and a time for a certificate data (paragraph [0121]-[0123]), but fails to explicitly teach checking certificate data at a pre-expiration date.  However, Levy et al. teaches:
determine a pre-expiration status by comparing the current date to a pre-expiration date, wherein the pre-expiration date is based on a predetermined time period before the expiration date of the member certification (Col 5, lines 4-14, “In an embodiment, the certificate installation agent of the computing service 102 monitors usage of the digital certificate 106 according to configuration information provided by an administrator of the computing service 102 to determine whether the digital certificate 106 is set to expire. For instance, the certificate installation agent may evaluate the digital certificate 106 provided by the computing service 102 to identify the expiration date of the digital certificate 106 and to determine whether this expiration date is within a pre-defined time range identified in the configuration information.”); and 
output, based on the determined pre-expiration status, an alert (Col 5, lines 14-27, “For instance, the certificate installation agent may evaluate the digital certificate 106 provided by the computing service 102 to identify the expiration date of the digital certificate 106 and to determine whether this expiration date is within a pre-defined time range identified in the configuration information. If the expiration date is within this pre-defined time range, the certificate installation agent may refer to the configuration information to determine what operations are to be performed to inform administrators of the computing service 102 of the impending expiration of the digital certificate 106.”).
This part of Levy et al. is applicable to the system of modified Botz et al. as they both share characteristics and capabilities, namely, they are directed to data organization and data transfers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Botz et al. to include the checks at predetermined time intervals as taught by Levy et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Botz et al. in view of Cahn and Tonnison et al. in order to make proactively ensure valid operations and consistency of data without delaying transactions (see col. 5, lines 28-51 of Levy et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2014/0353369 to Malin et al. discusses digital image being presented to a user of a computer application and associated with an individual or entity badge owner to whom the badge is issued.
U.S. Patent Application Publication No. 2017/0344702 to Shah et al. discusses a networking device for tracking change in a computer executable profile includes retrieving computer executable profile information, including information may be pulled automatically from the information sources through scraping scripts, ATOM feeds, and RSS feeds so that the pulled information may be passed into the database. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        
/SANGEETA BAHL/Primary Examiner, Art Unit 3629